262 S.W.3d 679 (2008)
Donald J. BROWN, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 90474.
Missouri Court of Appeals, Eastern District, Division Four.
September 9, 2008.
Edward Scott Thompson, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Mary Highland Mooreco-counsel, Jefferson City, MO, for respondent.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., MARY K. HOFF, J.
Prior report: Mo.Cir., 2007 WL 5446519.

ORDER
PER CURIAM.
Donald Brown (Movant) appeals from the denial of his Rule 24.035 post-conviction motion. Movant sought to vacate his convictions for second-degree robbery, in violation of section 569.020 RSMo 2000,[1] armed criminal action, in violation of section 571.015, attempted robbery, in violation section 569.020, and first-degree burglary, in violation of section 569.160. Movant was sentenced to fifteen years imprisonment[2] and twenty years imprisonment,[3] to run concurrently. The motion court denied relief without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The judgment is based on findings of fact that are not clearly erroneous. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been *680 furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.
[2]  For Counts I, III, V, second-degree robbery, attempted robbery and first-degree burglary, respectively.
[3]  For Counts II, IV, VI, armed criminal action.